Case 2:17-cv-11910-MAG-DRG ECF No. 457-12 filed 10/23/18   PageID.11596   Page 1 of
                                      4




        EXHIBIT 1-10
                        HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                  Case 2:17-cv-11910-MAG-DRG ECF No. 457-12 filed 10/23/18
                                                                                        4
                                                                                                             PageID.11597   Page 2 of




Message
From:            Schultz, John A [/O=IRMMAIL/OU=MBX SERVERS - NYC/CN=RECIPIENTS/CN=JASCHULT]
Sent:            4/26/2017 3:48:15 PM
To:              Farmer, Floyd S [/O=IRMMAIL/OU=MBX Servers - DAL/cn=Recipients/cn=FSFarmer]; Clinton, Julius A
                 [/O=IRMMAIL/OU=MBX Servers - NYC/cn=Recipients/cn=JAClinto]
Subject:         FW: Iraq Accepts First Deportations since 2011




John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC. 2:0536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: Hankinson, Simon R [mailto:HankinsonSR©state.gov]
Sent: Wednesday, April 26, 2017 11:26 AM
To: Pineiro, Marlen; Katz, Evan C; Schultz, John A
Subject: FW: Iraq Accepts First Deportations since 2011

The last line about kissing the ground is a nice touch.

Official - SBU
UNCLASSIFIED


From: SMART Core
Sent: Wednesday, April 26, 2017 11:14 AM
Cc: King, Karin M; Siddiqi, Raja L; Norton, Bradley; McCarthy, Evan K; Ashby, Stephen M; Borkowicz, Brandon L;
Hankinson, Simon R; Madre Rull, Nuria; Cuan, Andrew S; Mauck, Taylor R; Lewis, Poonam
Subject: Iraq Accepts First Deportations since 2011

                                                             UNCLASSIFIED
                                                                 SBU




Info Office:                     P, Special_Assistant


MRN:                             17 BAGHDAD 514
DateIDTG:                        Apr 26, 2017 / 261513Z APR 17
From:                            AMEMBASSY BAGHDAD
Action:                          WASHDC, SECSTATE ROUTINE
E.O.:                            13526
TAGS:                            PREL, PGOV, CVIS, DHS, IQ
Captions:                        SENSITIVE




                                                                 ICE - 0297785
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                         Case 2:17-cv-11910-MAG-DRG ECF No. 457-12 filed 10/23/18
                                                                               4
                                                                                                    PageID.11598   Page 3 of




Subject:                 Iraq Accepts First Deportations since 2011


1). (SBU) Summary: Signaling its determination to work with the USG on security and
immigration issues, the GOI on April 19th accepted the first flight of its citizens deported from
the U.S. since 2011. While the initial group of eight deportees was small, it showed that the
issue had passed from the "if" to the "when" stage of action. With the channels between
DHS/ICE, Embassy Baghdad and the GOI established, the stage is set to move the more than
1400 Iraqi detainees still pending deportation by ICE. A key to this successful outcome was
shifting the focus from a political dialogue—the difficulty of accepting Iraqis with failed asylum
claims who don't want to return—to a law enforcement one—the transfer of Iraqis with court
orders for their removal from the United States. End Summary.

2). (SBU) As described reftel, DHS/ICE Removal and International Operations prepared in
early January to fly eight Iraqis to Baghdad, sidestepping GOI reluctance to issue them travel
documents. In late January we provided the names and criminal records of the eight to MFA,
and signaled our intent to return them by charter aircraft. At that time we noted that
accepting this flight would be an encouraging sign of progress on an issue that could help
remove Iraq from sanctions in future Executive Orders. By March, that reluctance to issue
travel documents had been overcome, and Embassy Baghdad engaged with MFA, Ministry of
Interior, and Baghdad airport authorities to arrange details such as landing clearance for the
charter aircraft that ICE/RIO would use. Shortly before the flight was to leave, the Iraqi DCM,
with the assistance of ICE, traveled to the federal holding facility in Louisiana. He confirmed
their citizenship and issued laissez passer for the eight deportees. The flight left on April 17,
landed in Dubai, and the Iraqi deportees were separated from other nationalities to fly into
Baghdad the next day.

3). (SBU) On the morning of April 19 , receiving word that the flight was inbound, Embassy
officers (Consular, RSO, and Legatt) traveled under RSO protection to Baghdad International
Airport to witness the transfer. We went first to the passenger terminal, though all the pre-
plans had been for a planeside meeting. The Airport authority had been superseded by the
Iraqi Intelligence Service (INIS) who would receive the deportees, and they had not been part
of the planning sessions. After the inevitable confusion marked by multiple cell phones and
many cigarettes, our vehicles were put into a convoy with a police escort and a mini-van for
the arriving Iraqis. We proceeded plane side, where the ICE charter had landed some minutes
ago, and whose crew was relieved to see us. The actual transfer was routine. Manifests were
signed by the Embassy and the head of the Airport authority, the crew turned the laissez
passer over to the senior INIS officer, and the deportees came down the gangway, seemingly
untroubled by their return to their home country. There were some handshakes, tears, and
even a kissing of the ground. Considering the six years of reluctance to accept deported
citizens, the GOI had plenty of staff and resources committed to this effort, and those on the
tarmac seemed to know this would not be the last trip.




                                                        ICE - 0297786
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                          Case 2:17-cv-11910-MAG-DRG ECF No. 457-12 filed 10/23/18
                                                                                4
                                                                                                     PageID.11599   Page 4 of




Signature:                 Silliman


Drafted By:                BAGHDAD:Miller, Andrew T
Cleared By:                RSO:Danielson, Ilsa 0 (Baghdad)
                           Legat:Franks, Kimberly (Baghdad)
Approved By:               POL:Curran, Sylvia R (Baghdad)
Released By:               BAGHDAD:Miller, Andrew T


Action Post:               NONE
Dissemination Rule:        DIS_P, DIS_SPECIAL_ASSISTANT




                                                    UNCLASSIFIED
                                                        SBU




                                                        ICE - 0297787
